NUMBER 13-10-00046-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                            IN RE: RANDOLFO CASTILLO, M.D.


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

             Before Chief Justice Valdez and Justices Yañez and Vela
                       Per Curiam Memorandum Opinion1

        Relator, Randolfo Castillo, M.D., filed a petition for writ of mandamus and an

emergency motion for temporary relief in the above cause on February 4, 2010. That

same day, the Court requested that the real parties in interest, State Farm Lloyds, David

Hasley, Danny D. Christensen, and Ronald Rudolfo Castillo, file responses to: (1) relator’s

petition for writ of mandamus, and (2) relator’s emergency motion for temporary relief.

Such responses have been duly filed.

        The Court, having examined and fully considered the petition for writ of mandamus



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
and the response thereto, is of the opinion that relator has not shown himself entitled to

the relief sought. Accordingly, the petition for writ of mandamus and emergency motion

for temporary relief are DENIED. See TEX . R. APP. P. 52.8(a).

                                                       PER CURIAM


Delivered and filed
the 8th day of March, 2010.




                                            2